Citation Nr: 1105267	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-00 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for muscle spasms/low back 
disability.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1981.

This issue of entitlement to service connection for muscle 
spasms/low back disability comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
This matter was previously remanded by the Board in November 
2009.

The Veteran testified before the undersigned Veterans Law Judge 
during a video Board hearing in September 2009.  A transcript of 
this proceeding is associated with the claims file.

This issue of entitlement to service connection for arthritis 
comes before the Board on appeal from a March 2007 rating 
decision by a RO.  A notice of disagreement was received in March 
2009, a statement of the case was issued in August 2009, and a 
substantive appeal was received in September 2009.

The Board notes that it denied the Veteran's claim for 
entitlement to a compensable disability rating for allergic 
rhinitis in a November 2009 decision.  The record does not show 
that the Veteran appealed the Board's decision.  Thus, 
entitlement to a compensable disability rating for allergic 
rhinitis is not currently in appellate status.  38 C.F.R. 
§ 20.1100.  The Board notes that the Appeals Management Center 
(AMC) incorrectly issued a supplemental statement of the case, 
with regard to this issue, in October 2010.  The Veteran may 
always initiate a claim for an increased rating in the future if 
there is an increase in the severity of his allergic rhinitis.

The issues of entitlement to service connection for anemia 
and peptic ulcer were raised by the Veteran's April 2010 
statement, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
muscle spasms/low back disability and arthritis.  Regrettably, 
the record as it currently stands is inadequate for the purpose 
of rendering a fully informed decision.  In such circumstances, a 
remand to the AMC/RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-
93 (1990).  The Board finds that additional development is 
necessary prior to final appellate review.

It appears that the Veteran has not been afforded a VA medical 
examination to assess the nature and etiology of his claimed 
arthritis.  The Board notes that an April 2008 letter from a VA 
physician states that it was at least as likely as not that that 
the Veteran's arthritis was a result of his active duty.  Under 
these circumstances, the Board believes a VA examination is 
required under McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the Board's November 2009 remand instructions, VA 
attempted to obtain medical records from the U.S. Public Health 
Service.  However, the Board notes that a letter from the 
Department of Health and Human Services from April 9, 2010 states 
that, if the Veteran received treatment at a Public Health 
Service facility, VA should contact the Public Health Service 
Data Center, Hansen's Disease Program, 1770 Physicians Park Dr., 
Baton Rouge, LA 70816 for those records.  The Board notes that 
the record is unclear as to whether any attempts were made to 
contact the Public Health Service Data Center, and records from 
the U.S. Public Health Service have not been obtained.  
Therefore, the Board concludes it appropriate to again request 
and obtain any records from the U.S. Public Health Service 
relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c); see also Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Lastly, in light of the need to return the case for additional 
development, the AMC/RO should obtain any missing VA treatment 
records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

2.  The AMC/RO should take appropriate action 
to obtain and associate with the claims files 
any treatment records from the U.S. Public 
Health Service relevant to the Veteran's 
claim, particularly treatment from the U.S. 
Public Health Service Hospital in Galveston, 
Texas.  The AMC/RO should specifically 
contact the U.S. Public Health Service Data 
Center (with the following address: Hansen's 
Disease Program, 1770 Physicians Park Drive, 
Baton Rouge, LA 70816), as documented on the 
April 9, 2010 letter.  If any of the records 
are shown to be at another storage facility, 
a request should be made to the appropriate 
storage facility.  If such records are not 
available without authorization, the Veteran 
should be notified of this requirement and be 
afforded an opportunity to submit such 
authorization.  If additional records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
should be clearly documented in the claims 
file.

3.  For any U.S. Public Health Service 
records not obtained through VA's efforts to 
assist the Veteran, provide the Veteran with 
notice consistent with 38 C.F.R. § 3.159(e).

4.  Then, the Veteran should be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of his claimed 
arthritis.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.

The examiner should clearly report all 
arthritis found to be present.

After examining the Veteran and reviewing the 
claims file, the examiner should offer the 
following opinion(s):

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
any current arthritis is causally related 
to the Veteran's active duty service or 
any incident therein?  If so, please 
clearly identify such current arthritis.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

5.  Then, any additional development deemed 
appropriate should be undertaken by the 
AMC/RO, including additional examination(s) 
of the Veteran if necessary.  See 38 C.F.R. § 
3.159(c); see also Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

6.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report(s) obtained and ensure 
that adequate opinions with rationale have 
been offered.

7.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



